Citation Nr: 1521924	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of overpayment of education benefits in the amount of $3,000.


REPRESENTATION

Appellant represented by:  Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the Veteran was not entitled to a waiver of recovery of overpayment of $3,000.00 in VA benefits.  

The Veteran provided testimony at a February 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a May 2013, the Board denied the Veteran's application for waiver of an overpayment in the amount of $3,000.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In October 2013, the Court granted the parties Joint Motion for Remand (JMR), vacating the May 2013 decision and remanding the matter for further development.  

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Documents contained therein are either duplicative of those in the paper claims file or irrelevant to the issue being decided herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the October 2013 JMR, the AOJ did not consider whether the Veteran should be granted a waiver under the standard of "equity and good conscience" pursuant to 38 C.F.R. § 1.965(a) in the first instance; the RO found that the Veteran acted in bad faith and did not address entitlement to a waiver.  

The Board determined in the prior decision that there was no bad faith.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the Joint Motion and consider whether the waiver of recovery should be based under a standard of equity and good conscience.

If upon completion of the above action, the AOJ should issue a SSOC.  The case should be returned to the Board is appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




